Advisory Action
Acknowledged is the applicant’s after-final response filed on February 1, 2021, and submitted under the 2.0 pilot program. Amendments have been proposed to claims 1, 7-8, 15, 23; cancellation has been proposed to claims 21 and 22; addition has been proposed to claims 25 and 26.
Regarding the outstanding 112a and 112b rejections, the proposed deletion of “unit” from both “filter unit” and “heater unit,” as recited by claims 1 and 15, would be sufficient to overcome said rejections.
After reviewing the specification, the examiner does not believe the proposed recitation of a “clean room” in both claims 1 and 15 is adequately supported. Inclusion of this content in any subsequent amendments may prompt new matter rejections. 
Concerning the 103 rejections, the examiner understands the proposed amendment establishing that the exterior housing “encloses” the interior components so as to “separate” them “from exterior atmosphere” as being sufficient to overcome the outstanding rejections. However, the proposed inclusion of “integrated tool” may prompt 112b issues, as its relationship to the “manufacturing tool” of the preamble is indeterminate. Does the “integrated tool” constitute a sub-component within the “manufacturing tool,” for instance? Regarding the proposed language, the examiner prescribes deleting the phrase “to form an integrated tool,” as well as the final “wherein” clause invoking the feature of a “clean room.”
As the proposed amendments do not clearly place the case in better form, their entry has been denied at this stage of prosecution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716